NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                        Submitted March 25, 2009*
                                         Decided March 26, 2009

                                                Before
                                                    
                                    WILLIAM J. BAUER, Circuit Judge

                                    TERENCE T. EVANS, Circuit Judge

                                    JOHN DANIEL TINDER, Circuit Judge
No. 08‐2946

JAMES E. MCROY                                           Appeal from the United States District
           Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                         Eastern Division.
         v.
                                                         No. 08 C 2741
MICHAEL F. SHEAHAN, et al.,
    Defendants‐Appellees.                                Ruben Castillo,
                                                         Judge.

                                                O R D E R

       James McRoy appeals the dismissal, on untimeliness grounds, of his civil rights
complaint alleging that prison officials were deliberately indifferent to his safety when he
was attacked by a fellow inmate.  We affirm.




         *
         The appellees were not served with process in the district court and are not
participating in this appeal.  After examining the briefs and the record, we have concluded
that oral argument is unnecessary.  Thus, the appeal is submitted on the briefs and the
record.  See FED. R. APP. P. 34(a)(2).
No. 08‐2946                                                                              Page 2

        This suit is procedurally complicated because McRoy’s allegations are intertwined
with another complaint that he previously filed in May 2006.  In that complaint he alleged
that he contracted hepatitis B while in jail, and that the defendants either failed to vaccinate
him when requested or failed to treat him after he contracted the virus.  The district court
recruited counsel to represent McRoy, but two separate counsel withdrew, and so in
November 2007 the court allowed McRoy additional time to amend his complaint to explain
why each defendant might be liable.  The following month he amended his complaint to
implicate additional prison officials (he named more than fifty) and to elaborate upon their
general ineffectiveness in protecting him from the virus , but he also added an entirely new
claim—that the officials had been deliberately indifferent to an assault made upon him more
than three years earlier, in June 2004.  According to McRoy, officials had instituted a policy
prohibiting inmates from spending all day in their cells; as a result of being forced out of his
cell for part of the day, he says, he was left vulnerable to attack, and indeed was attacked by
another inmate wielding a steel crutch and broom taken from the medical unit.

        The district court screened the complaint under 28 U.S.C. § 1915A and again noted
defects—the complaint, for instance, asserted unrelated claims against different defendants. 
The court dismissed the complaint without prejudice and invited McRoy to submit, within
30 days, a second amended complaint asserting only related claims and alleging how each
defendant was responsible for each claim.  The court also alerted McRoy that the statute of
limitations applicable to claims brought under 42 U.S.C. § 1983 in Illinois is two years, and
that mere negligence is insufficient to support a § 1983 claim.

        In May 2008, McRoy again amended his complaint; he excised any reference to the
assault and confined his claim to alleging only deliberate indifference in his contracting the
hepatitis B virus. The court eventually dismissed the complaint with prejudice for failure to
state a claim.  McRoy v. Sheahan, No. 06 C 3033 (N.D. Ill. Jan. 8, 2009).

        The circumstances surrounding the assault, however, became the basis of a new
complaint (and the subject of this appeal) that McRoy filed also in May 2008.  In this
complaint, McRoy renewed his claim that jail officials acted negligently and with deliberate
indifference to his safety when their poor security practices led to an attack by a fellow
inmate.  The district court, suspecting that the suit was barred under the two‐year statute of
limitations for § 1983 actions filed in Illinois, ordered McRoy to show cause why his
complaint concerning events more than four years earlier should not be summarily
dismissed as time‐barred.  McRoy responded that his complaint was timely because he first
sued under § 1983 as early as May 2006, which was less than two years after his assault in
June 2004.
No. 08‐2946                                                                                Page 3

        The court disagreed, finding that the newly filed complaint did not relate back to the
May 2006 complaint because it did not arise out of the same transaction or occurrence.  That
earlier complaint dealt solely with allegations about the contracting of hepatitis B; it neither
mentioned the inmate attack nor explained how any of the defendants might have been
responsible in allowing the attack to occur.  Because the allegations regarding the attack did
not arise from the same transaction or occurrence mentioned in that earlier complaint, the
new complaint was untimely and had to be dismissed.  The court denied McRoy’s
subsequent motion under Federal Rule of Civil Procedure 59 (e) to alter or amend the
judgment.

         On appeal, McRoy renews his contention that his complaint is timely because his
claims regarding the assault in June 2004 relate back to the complaint he filed in May 2006. 
McRoy, however, misunderstands the concept of relation back.  Under Illinois law (the
relevant state law here, see FED. R. CIV. P. 15(c)), an amended complaint relates back to the
original complaint only if the new claim arises from the same transaction or occurrence.  735
ILCS 5/2‐616(b); Phillips v. Ford Motor Co., 435 F.3d 785, 787‐88 (7th Cir. 2006) (citing Chandler
v. Ill. Cent. R.R. Co., 798 N.E.2d 724, 732‐33 (Ill. 2003)).  But McRoy’s new complaint concerns
the attack in June 2004, whereas the May 2006 complaint targeted McRoy’s contracting of
hepatitis B.  Because the new complaint did not relate back to the earlier complaint, the
district court did not err in finding it untimely.

                                                                                    AFFIRMED.